EXHIBIT 10.1

SUBSCRIPTION AGREEMENT

 

Ladies and Gentlemen:

 

1.        Subscription.  Rackwise, Inc., a Nevada corporation (the “Company”),
is offering (the “Offering”) up to an aggregate of $9,346,703 in face or
principal amount of its Series A 12% Secured Three Year Convertible Notes (the
“Notes”) at an aggregate purchase price of $8,505,500 to the subscribers set
forth on the signature page hereof (each a “Purchaser”, and collectively, the
“Purchaser”). The Notes are being offered at a purchase price equal to 91% of
the principal or face amount of the Notes. Each of the undersigned Purchasers,
intending to be legally bound, hereby irrevocably agrees to purchase from the
Company, the number of Notes in the aggregate principal amount and at the
aggregate purchase price set forth on the signature page hereof. The form of the
Notes is annexed hereto as Exhibit A.

 

(a)                Maturity:  The Notes mature three years from the date of
issuance.

 

(b)               Conversion:  The Notes are convertible at any time prior to
maturity, in whole or in part, at the Purchaser’s sole option, into units of the
Company’s securities (the “Units”). The first $6,046,703 in principal amount of
Notes offered and sold are convertible into Units at a conversion price of $0.50
(the “Conversion Price”) per Unit (collectively, the “Initial Units”). Each
Initial Unit shall consist of one share (the “Initial Unit Shares”) of the
Company’s common stock, $0.001 par value per share (the “Common Stock”), and one
five year common stock purchase warrant with an exercise price of $0.625 per
share (the “Initial Unit Warrants”). The remaining principal amount of Notes to
be offered and sold are convertible into Units (the “Subsequent Units”) at a
conversion price of $0.75 per Subsequent Unit. Each Subsequent Unit shall
consist of one share of Common Stock (the “Subsequent Unit Shares”, and together
with the Initial Unit Shares, the “Unit Shares”) and one five year common stock
purchase warrant with an exercise price of $0.94 per share (the “Subsequent Unit
Warrants”). The shares underlying the Initial Unit Warrants are hereinafter
referred to as the “Initial Unit Warrant Shares” and the shares underlying the
Subsequent Unit Warrants are hereinafter referred to as the “Subsequent Unit
Warrant Shares” (together with the Initial Unit Warrant Shares, the “Warrant
Shares”). While the Notes remain outstanding, the Conversion prices for the
Units are subject to weighted average anti-dilution and proportional adjustments
subject to customary exceptions including issuances as provided in the Notes.

 

(c)                Denominations:  The Notes shall be issued in face amount
denominations of $1,000 or such larger denominations as mutually agreed to by
the Company and each Purchaser.

 

(d)               Interest:  The Notes shall bear interest at the rate of 12%
per annum payable quarterly in arrears. During the first year of the term of the
Notes, until such time that the Company achieves positive cash flow for a
minimum of two successive fiscal quarters, at the sole option of the Company
interest payable in any quarter may be paid-in-kind and added to the balance of
the Notes quarterly in arrears.

 

Upon the occurrence and during the continuance of an Event of Default (as such
term is defined in the Notes) the rate of interest payable on the Notes shall be
increased to a rate of 18% per annum. Payments of interest at the 18% default
rate are not payable in kind.

 



 

 

 

(e)                Timing of Note Purchases.  It is intended that the Purchasers
shall purchase an initial tranche of $3,296,703 in principal amount of Notes on
May 7, 2014 and additional tranches, each in the amount of at least $250,000, on
the 15th day of each month thereafter (the “Subsequent Funding Date”). The
Company may, in its sole discretion, determine to accept lesser amounts from the
Purchasers on each Subsequent Funding Date. If, following the purchase of the
final tranche by the Purchasers, the Company requests Purchasers to make
additional purchases of the Notes, the Purchasers may do so on the same terms
provided for herein. The Purchasers intend to purchase Notes on the dates and in
the amounts indicated but is under no obligation to do so.

 

(f)                Security:  Subject to the Permitted Liens set forth in
Schedule 1(f) hereto, the Notes will be secured by a security interest in and
lien on all now owned or hereafter acquired assets of the Company and its
subsidiaries, pursuant to a Security Agreement between the Company and the
Purchasers in the form annexed hereto as Exhibit B.

 

(g)                Rank:  Except for the Permitted Liens set forth in Schedule
1(f) hereto, the Notes will rank senior in priority to all existing and future
indebtedness of the Company.

 

(h)               Registration:  Upon the Purchasers having advanced a minimum
of $2,500,000 in funding through the conversion of Company debt or otherwise,
the Purchasers shall have demand registration rights with respect to the Unit
Shares and Warrant Shares. Thereunder, the Purchasers owning a majority of the
Unit Shares and Warrant Shares may, on a one time basis, request that the
Company, within 90 days of such request, file a registration statement on Form
S-1 or such other form as applicable (the “Registration Statement”) to register
the shares comprising the Unit Shares and the Warrant Shares. Such Registration
Statement will attempt to register all of the Unit Shares and Warrant Shares
issuable upon an assumed full conversion of $9,346,703 in principal amount of
the Notes, including any accrued and unpaid interest thereon. The Registration
Statement may also include shares issuable in an ongoing private placement of
Company securities and/or securities that were issued in a private placement of
Company securities which closed within 90 days of the achievement of the
Threshold Amount. The Company will use its best efforts to have such
Registration Statement declared effective within 90 days of the initial filing
date thereof and to keep such Registration Statement effective until the earlier
of (x) one (1) year from the effective date of the Registration Statement, (y)
until all of the Unit Shares and Warrant Shares can be sold without restriction
under Rule 144 or (z) the date when all of the Unit Shares and Warrant Shares
have been sold (the “Effectiveness Period”). Thereafter, the Company shall be
entitled to withdraw such Registration Statement and the Purchasers shall have
no further right to offer or sell any of the Unit Shares and Warrant Shares
registered for resale thereon pursuant to the respective Registration Statement
(or any prospectus relating thereto).

 

(i)                 Purchaser’s Option:  If the Purchasers purchase an aggregate
of $6,046,703 in principal amount of Notes under and in accordance with the
terms of one or more of these Subscription Agreements (this “Agreement”), the
Purchasers will be given a six month option, commencing upon the completion of
the Offering, to purchase up to an additional $5,000,000 in principal amount of
Notes on the same terms and condition as the Notes purchased hereunder except
that the Unit conversion price shall be $1.20 per Unit and the Unit Warrants
shall have an exercise price of $1.50 per share.

 

(j)                 Use of Proceeds:  The net cash proceeds of the Offering
shall be used by the Company as general working capital.

 



2

 

 

(k)               Prepayment:  Subject to each Purchaser’s right to convert the
Notes, upon 20 days prior written notice by the Company to the Purchaser, the
Company may, commencing one year after the respective issuance date for the
Notes, prepay the Notes prior to maturity.

 

(l)                 Transaction Fees:  In connection with and at the time of
each closing of Note subscriptions hereunder, each Purchaser or its assigns
shall be entitled to a cash structuring fee equal to 7.5% of the aggregate
amount of capital provided by such Purchaser in connection with the purchase of
the Notes. In addition, such Purchaser will receive units (the “Purchaser Fee
Units”), with each Purchaser Fee Unit consisting of one share of Common Stock
and one five-year warrant (the “Unit Warrants”) exercisable for the purchase of
one share of Common Stock. Each Purchaser shall be entitled to receive Purchase
Fee Units at the rate of 0.075 Purchase Fee Units for every $0.50 advanced by
such Purchaser hereunder in connection with the purchase of the first $6,046,703
in principal amount of Notes. This will equate to 150 Purchase Fee Units for
every $1,000 invested. The first 825,375 Purchase Fee Units, which is the number
of Purchase Fee Units issuable against the first $6,046,703 in principal amount
of Notes sold at a purchase price of $5,502,500, shall contain Unit Warrants
exercisable at a price of $0.625 per share. Each Purchaser shall be entitled to
receive Purchase Fee Units at the rate of $0.075 Purchase Fee Units for every
$0.75 advanced by such Purchaser hereunder in connection with the purchase of
the remaining $3,300,000 in principal amount of Notes sold at a purchase price
of $3,003,000. This will equate to 100 Purchase Fee Units for each $1,000 in
principal amount of Notes purchased at a purchase price of $910. The remaining
Purchase Fee Units shall contain Unit Warrants exercisable at a price of $0.94
per share. The Company does not have the cash assets to pay the $225,000 cash
structuring fee due on the initial purchase of $3,296,703 in principal amount of
Notes. The Company’s obligation to pay such cash structuring fee shall remain as
a debt obligation on the Company’s books. If the Company is unable to pay the
cash structuring fee by October 31, 2014, the Purchasers shall have the option
to convert the cash structuring fee into 450,000 common shares of the Company
and 16,452 five year share purchase warrants each exercisable to purchase one
share of the Company’s common stock at a price of $0.01 per share.

 

(m)             Expense Reimbursement:  The Company shall reimburse Purchasers
for all reasonable out of pocket fees, costs and expenses incurred by the
Purchasers relating to the purchase of the Notes and related transactions
including, but not limited to, diligence investigation costs and document
preparation and negotiation up to a maximum of $25,000 in the aggregate for all
Purchasers. Purchasers will be responsible for the payment of any Finder Fees or
commission applicable to the offer and sale of the Notes.

 

(n)               Exclusivity:  At such time that $1,000,000 or more has been
provided to the Company through Note subscriptions of such Purchaser, such
Purchaser shall have the exclusive right to purchase the Notes on the terms
provided herein until the following Subsequent Funding Date. Such exclusive
right is conditioned upon Purchaser subscribing for Notes in the amount and at
the times contemplated by this Subscription Agreement. During the exclusivity
period, the Company shall not directly or indirectly solicit, encourage,
initiate or provide any information to any person, entity or group, other than
the Purchasers, concerning the Notes or related matters that would conflict
with, or preclude, consummation of the purchase of the Notes.

 



3

 

 

(o)               Events of Default:  The Notes contain such customary events of
default as are set forth therein.

 

(p)               Right of First Refusal:  At such time that $3,000,000 or more
has been provided to the Company through Note subscriptions of a Purchaser, such
Purchaser shall have the right, for a period of three years from the completion
of the Offering, to participate in subsequent (i) debt financings by the
Company, based on such Purchaser’s pro rata ownership of the Notes, and (ii)
equity financings by the Company, based on such Purchaser’s pro rata equity
ownership of Common Stock, on a fully-diluted basis.

 

(q)               Purchaser:  For purposes of this Agreement, Purchaser or
Purchasers shall mean Rackwise Funding II LLC, a Colorado limited liability
corporation formed by Black Diamond Financial Group, LLC and assigns of Rackwise
Funding II LLC.

 

(r)                 Right to Appoint Board Members.  At such time that
$3,000,000 or more has been provided to the Company through Note subscriptions
of the Purchaser, the Purchaser shall have the right to appoint two new members
to the Company’s board of directors which, following such appointments, shall
consist of seven members.

 

2.        Offering.  This subscription is submitted to you in accordance with
and subject to the terms and conditions described in this Subscription
Agreement, as amended, modified or supplemented from time to time, including all
attachments, schedules and exhibits hereto, relating to the Offering. Subject to
Section 1, no minimum amount of Notes must be sold to close and complete the
Offering.

 

3.        Payment.  Except with respect to the initial $3,296,703 in Note
subscriptions involving a debt conversion, the Purchaser will send directly a
check payable to, or will make a wire transfer payment to the Company, in the
full amount of the purchase price of the Notes being subscribed for. Wire
transfer instructions are set forth under the heading “To subscribe for Notes in
the private offering of Rackwise, Inc.” Together with a check for, or wire
transfer of, the full Purchase Price, the Purchaser is delivering a completed
and executed Signature Page to this Subscription Agreement, together with the
Purchaser’s completed Accredited Investor Certification, Investor Profile and
Anti-Money Laundering Information Form, in the form attached to this
Subscription Agreement, and any other documents, agreements, supplements and
additions thereto required by the Company (collectively, the “Subscription
Documents”).

 

4.        Deposit of Funds.  The initial closing of the purchase and sale of the
Notes (the “Closing”) shall take place as soon as practicable following the
execution by the Purchaser of this Subscription Agreement. There will be
multiple Closings until such time as all the Notes offered pursuant to this
Subscription Agreement are sold (the date of any such Closing is hereinafter
referred to as a “Closing Date”). Subject to the satisfaction of the terms and
conditions of this Subscription Agreement, on each Closing Date, (i) the
Purchaser shall deliver to the Company or to persons as otherwise directed by
the Company the full Purchase Price for the Notes to be issued and sold by the
Company to the Purchaser on such Closing Date, and (ii) the Company shall
promptly thereafter deliver directly to the Purchaser the Notes, in the full
principal amount being purchased at such Closing, duly executed on behalf of the
Company. The last of such Closings will occur when all of the Notes offered
hereby have been sold or the Company determines to terminate the Offering (i)
due to the failure of Purchaser to meet the minimum monthly funding requirements
(a “Funding Failure”) or (ii) as the result of the mutual agreement of the
Company and the Purchaser. Notwithstanding the foregoing, the Company must give
Purchaser a minimum of 15 days prior written notice (the “Notice Period”) of its
determination to terminate the Offering due to a Funding Failure. During the
Notice Period, Purchaser shall have the right to cure such Funding Failure. Each
Closing shall occur on a Closing Date at the offices of Gottbetter & Partners,
LLP, 488 Madison Avenue, 12th Floor, New York, New York 10022 (or such other
place as is mutually agreed to by the Company and the Purchaser).

 



4

 

 

5.        Acceptance of Subscription.  The Purchaser understands and agrees that
the Company, in its sole and absolute discretion, reserves the right to accept
or reject this or any other subscription for Notes, in whole or in part, prior
to the Closing of such Notes, notwithstanding prior receipt by the Purchaser of
notice of acceptance of this subscription. The Company shall have no obligation
hereunder until the Company shall execute and deliver to the Purchaser an
executed copy of this Subscription Agreement. If a subscription is rejected in
whole or the Offering is terminated, all funds received from the Purchaser will
be returned without interest or offset, and this Subscription Agreement shall
thereafter be of no further force or effect. If this subscription is rejected in
part, the funds for the rejected portion of this subscription will be returned
without interest or offset, and this Subscription Agreement will continue in
full force and effect to the extent this subscription was accepted.

 

6.        Representations and Warranties of the Purchasers.  Each Purchaser
hereby acknowledges, represents, warrants, and agrees as follows:

 

(a)                None of the Notes, the Units, the Unit Warrants, the Unit
Shares or the Warrants Shares are registered under the Securities Act of 1933,
as amended (the “Securities Act”), or any state securities laws. The Purchaser
understands that the offering and sale of the Notes is intended to be exempt
from registration under the Securities Act, by virtue of Section 4(a)(2) thereof
based, in part, upon the representations, warranties and agreements of the
Purchaser contained in this Subscription Agreement;

 

(b)               Prior to the execution of this Subscription Agreement, the
Purchaser and the Purchaser’s attorney, accountant, purchaser representative
and/or tax adviser, if any (collectively, the “Advisers”), have received this
Subscription Agreement and all other documents requested by the Purchaser, have
carefully reviewed them and understand the information contained therein;

 

(c)                Neither the SEC nor any state securities commission or other
regulatory authority has approved the Notes, the Units, the Unit Warrants, the
Unit Shares or the Warrants Shares or passed upon or endorsed the merits of the
offering of the Notes;

 

(d)               All documents, records, and books pertaining to the investment
in the Notes have been made available for inspection by the Purchaser and its
Advisers, if any;

 

(e)                The Purchaser and/or its Advisers, if any, have had a
reasonable opportunity to ask questions of and receive answers from a person or
persons acting on behalf of the Company concerning the offering of the Notes and
the business, financial condition and results of operations of the Company, and
all such questions have been answered to the full satisfaction of the Purchaser
and its Advisers, if any;

 



5

 

 

(f)                In evaluating the suitability of an investment in the
Company, the Purchaser has not relied upon any representation or information
(oral or written) other than as stated herein;

 

(g)                The Purchaser is unaware of, is in no way relying on, and did
not become aware of the Offering through or as a result of, any form of general
solicitation or general advertising including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media or broadcast over television, radio or the Internet
(including, without limitation, internet “blogs,” bulletin boards, discussion
groups and social networking sites) in connection with the Offering and sale of
the Notes and is not subscribing for the Notes and did not become aware of the
Offering through or as a result of any seminar or meeting to which the Purchaser
was invited by, or any solicitation of a subscription by, a person not
previously known to the Purchaser in connection with investments in securities
generally;

 

(h)               The Purchaser has taken no action that would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Subscription Agreement or the transactions contemplated hereby;

 

(i)                 The Purchaser, together with its Advisers, if any, has such
knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the Offering to evaluate the
merits and risks of an investment in the Notes, the Units, the Unit Warrants,
the Unit Shares and the Warrants Shares and the Company and to make an informed
investment decision with respect thereto;

 

(j)                 The Purchaser is not relying on the Company, or any of its
employees or agents with respect to the legal, tax, economic and related
considerations of an investment in the Notes, the Units, the Unit Warrants, the
Unit Shares and the Warrants Shares, and the Purchaser has relied on the advice
of, or has consulted with, only its own Advisers;

 

(k)               The Purchaser is acquiring the Notes solely for such
Purchaser’s own account for investment purposes only and not with a view to or
intent of resale or distribution thereof, in whole or in part. Except as
permitted by such Purchaser’s constituent documents, the Purchaser has no
agreement or arrangement, formal or informal, with any person to sell or
transfer all or any part of the Notes, the Units, the Unit Warrants, the Unit
Shares or the Warrants Shares, and the Purchaser has no plans to enter into any
such agreement or arrangement;

 

(l)                 The Purchaser must bear the substantial economic risks of
the investment in the Notes indefinitely because neither the Notes or any of the
securities issuable upon conversion of the Notes may be sold, hypothecated or
otherwise disposed of unless subsequently registered under the Securities Act
and applicable state securities laws or an exemption from such registration is
available (including, without limitation, under Regulation S). Legends to the
following effect shall be placed on the Notes and the securities issuable upon
conversion of the Notes to the effect that they have not been registered under
the Securities Act or applicable state securities laws:

 



6

 

 

THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON THE EXERCISE
HEREOF HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH (I)
REGULATION S UNDER THE SECURITIES ACT, IF AVAILABLE, (II) ANY OTHER EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT, IF AVAILABLE, OR (III) UNDER AN
EFFECTIVE REGISTRATION STATEMENT, AND, IN EACH CASE, IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING
THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON THE EXERCISE
HEREOF, MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.
RELIANCE ON AN EXEMPTION FROM REGISTRATION WILL REQUIRE THE HOLDER TO PROVIDE
THE COMPANY WITH AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION MUST BE
SATISFACTORY TO THE COMPANY.

 

Appropriate notations will be made in the Company’s stock books to the effect
that the securities issuable upon conversion of the Notes have not been
registered under the Securities Act or applicable state securities laws. Stop
transfer instructions will be placed with the transfer agent with respect to the
Unit Shares and Warrants Shares and on the Company’s books with respect to the
Notes, Units and Unit Warrants. The Company has agreed that purchasers of the
Notes will have, with respect to the shares of Common Stock comprising the Unit
Shares and Warrant Shares demand registration rights, the terms of which are
discussed in Section 1(h). Notwithstanding such registration rights, there can
be no assurance that there will be any market for resale of the Unit Shares and
Warrants Shares, nor can there be any assurance that such securities will be
freely transferable at any time in the foreseeable future.

 

(m)             The Purchaser has adequate means of providing for such
Purchaser’s current financial needs and foreseeable contingencies and has no
need for liquidity of its investment in the Notes for an indefinite period of
time;

 

(n)               The Purchaser is aware that an investment in the Notes is high
risk, involving a number of very significant risks and has carefully read and
considered the matters set forth in the “Risk Factors” section of the Company’s
Annual Report on Form 10-K, filed with the SEC on April 15, 2014 (File No.
000-54519) and, in particular, acknowledges that the Company has a limited
operating history, has had operating losses since inception, and is engaged in a
highly competitive business;

 

(o)               The Purchaser meets the requirements of at least one of the
suitability standards for an “accredited investor” as that term is defined in
Rule 501(a)(3) of Regulation D and as set forth on the Accredited Investor
Certification contained herein.

 

(p)               The Purchaser (i) if a natural person, represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Notes, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the securities underlying
the Notes, the execution and delivery of this Subscription Agreement has been
duly authorized by all necessary action, this Subscription Agreement has been
duly executed and delivered on behalf of such entity and is a legal, valid and
binding obligation of such entity; or (iii) if executing this Subscription
Agreement in a representative or fiduciary capacity, represents that it has full
power and authority to execute and deliver this Subscription Agreement in such
capacity and on behalf of the subscribing individual, ward, partnership, trust,
estate, corporation, or limited liability company or partnership, or other
entity for whom the Purchaser is executing this Subscription Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription Agreement and make an investment in the Company,
and represents that this Subscription Agreement constitutes a legal, valid and
binding obligation of such entity. The execution and delivery of this
Subscription Agreement will not violate or be in conflict with any order,
judgment, injunction, agreement or controlling document to which the Purchaser
is a party or by which it is bound;

 



7

 

 

(q)        The Purchaser and its Advisors have been furnished with all documents
and materials relating to the business, finances and operations of the Company
and all such other information that the Purchaser and/or its Advisors have
requested and deemed material to making an informed investment decision
regarding its securities. The Purchaser and the Advisers, if any, have had the
opportunity to obtain any additional information, to the extent the Company has
such information in its possession or could acquire it without unreasonable
effort or expense, necessary to verify the accuracy of the information contained
herein and all documents received or reviewed in connection with the purchase of
the Units and have had the opportunity to have representatives of the Company
provide them with such additional information regarding the terms and conditions
of this particular investment and the financial condition, results of
operations, business of the Company deemed relevant by the Purchaser or the
Advisers, including the annual reports, quarterly reports, current reports,
registration statements and other information filed by the Company with the SEC
(see www.sec.gov), and all such requested information, to the extent the Company
had such information in its possession or could acquire it without unreasonable
effort or expense, has been provided to the full satisfaction of the Purchaser
and the Advisers;

 

(r)        Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company is complete and accurate and may be relied
upon by the Company in determining the availability of an exemption from
registration under federal and state securities laws in connection with the
offering of the Notes. The Purchaser further represents and warrants that it
will notify and supply corrective information to the Company immediately upon
the occurrence of any change therein occurring prior to the Company’s issuance
of the Notes;

 

(s)        The Purchaser has significant prior investment experience, including
investment in non-listed and non-registered securities. The Purchaser is
knowledgeable about investment considerations in development-stage companies
with limited operating histories. The Purchaser has a sufficient net worth to
sustain a loss of its entire investment in the Company in the event such a loss
should occur. The Purchaser’s overall commitment to investments which are not
readily marketable is not excessive in view of the Purchaser’s net worth and
financial circumstances and the purchase of the Units will not cause such
commitment to become excessive. The investment is a suitable one for the
Purchaser;

 



8

 

 

(t)        The Purchaser is satisfied that the Purchaser has received adequate
information with respect to all matters which it or the Advisers, if any,
consider material to its decision to make this investment;

 

(u)        The Purchaser acknowledges that any estimates or forward-looking
statements or projections included in this Subscription Agreement were prepared
by the Company in good faith but that the attainment of any such projections,
estimates or forward-looking statements cannot be guaranteed by the Company and
should not be relied upon;

 

(v)        No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or the Advisers, if any, in connection
with the Offering which are in any way inconsistent with the information
contained herein;

 

(w)        Within five (5) days after receipt of a request from the Company, the
Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and ordinances to which
the Company is subject;

 

(x)        THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
SAID ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. RELIANCE ON AN EXEMPTION FROM REGISTRATION WILL REQUIRE THE HOLDER TO
PROVIDE THE COMPANY WITH AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION MUST
BE SATISFACTORY TO THE COMPANY. THE SECURITIES HAVE NOT BEEN RECOMMENDED,
APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE
SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF THE MEMORANDUM OR THIS SUBSCRIPTION AGREEMENT. ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL;

 

The Purchaser acknowledges that the Company was, until September 27, 2012, a
“shell company” as defined in Rule 12b-2 under the Exchange Act. Pursuant to
Rule 144(i), securities issued by a current or former shell company (that is,
the Securities) that otherwise meet the holding period and other requirements of
Rule 144 nevertheless cannot be sold in reliance on Rule 144 until one year
after the Company (a) is no longer a shell company; and (b) has filed current
“Form 10 information“ (as defined in Rule 144(i)) with the Commission reflecting
that it is no longer a shell company, and provided that at the time of a
proposed sale pursuant to Rule 144, the Company is subject to the reporting
requirements of section 13 or 15(d) of the Exchange Act and has filed all
reports and other materials required to be filed by section 13 or 15(d) of the
Exchange Act, as applicable, during the preceding 12 months (or for such shorter
period that the issuer was required to file such reports and materials), other
than Form 8-K reports. As a result, the restrictive legends on certificates for
the Notes and the securities underlying the Notes cannot be removed except in
connection with an actual sale meeting the foregoing requirements or pursuant to
an effective registration statement.

 



9

 

 

(y)        In making an investment decision investors must rely on their own
examination of the Company and the terms of the Offering, including the merits
and risks involved. The Purchaser should be aware that it will be required to
bear the financial risks of this investment for an indefinite period of time.

 

(z)        In evaluating the suitability of an investment in the Units, the
Purchaser has read and is making the representations set forth in Exhibit C to
this Agreement.

 

(aa)         The Purchaser should check the Office of Foreign Assets Control
(“OFAC”) website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>. In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;

 

(bb)        To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs. Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph. The Purchaser agrees to promptly notify
the Company should the Purchaser become aware of any change in the information
set forth in these representations. The Purchaser understands and acknowledges
that, by law, the Company may be obligated to “freeze the account” of the
Purchaser, either by prohibiting additional subscriptions from the Purchaser,
declining any redemption requests and/or segregating the assets in the account
in compliance with governmental regulations. The Purchaser further acknowledges
that the Company may, by written notice to the Purchaser, suspend the redemption
rights, if any, of the Purchaser if the Company reasonably deems it necessary to
do so to comply with anti-money laundering regulations applicable to the Company
or any of the Company’s other service providers. These individuals include
specially designated nationals, specially designated narcotics traffickers and
other parties subject to OFAC sanctions and embargo programs;

 

 

 

1  These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs.

 



10

 

 

(cc)        To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a senior foreign political
figure2, or any immediate family3 member or close associate4 of a senior foreign
political figure, as such terms are defined in the footnotes below; and

 

(dd)        If the Purchaser is affiliated with a non-U.S. banking institution
(a “Foreign Bank”), or if the Purchaser receives deposits from, makes payments
on behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.

 

(ee)        The Purchaser acknowledges that the net cash proceeds from the
Offering shall be used by the Company as general working capital.

 

(ff)        The Purchaser will not engage in any short sales with respect to the
Common Stock until the later of maturity or full conversion of the Purchaser’s
Notes.

 

7.Representations and Warranties of the Company.  Except as otherwise disclosed
herein or in the Company’s SEC Filings (as defined below) the Company represents
and warrants to each Purchaser that:

 

(a)        The Company is a corporation duly organized and validly existing in
good standing under the laws of the State of Nevada, and has the requisite
corporate power to own its properties and to carry on its business as now being
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in every jurisdiction in which the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect (as defined below).

 

 

 

2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

 

4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.



 



11

 

 

(b)        (i) The Company has the requisite corporate power and authority to
enter into and perform this Subscription Agreement, the Security Agreement, the
Notes, the Warrants and all other documents necessary or desirable to effect the
transactions contemplated hereby (collectively with any other documents or
agreements executed in connection with the transactions contemplated hereunder,
the “Transaction Documents”) to which it is a party and to issue the Notes,
Initial Units, if any, Subsequent Units, if any, Initial Unit Warrants, if any,
Subsequent Unit Warrants, if any, Initial Unit Shares, if any, Initial Warrant
Shares, if any, Initial Unit Warrant Shares, if any, and the Subsequent Unit
Warrants Shares, if any (the Notes, Initial Units, Subsequent Units, Initial
Unit Shares, Subsequent Unit Shares, Initial Unit Warrants, Initial Unit Warrant
Shares and Subsequent Unit Warrant Shares are collectively referred to herein as
the “Securities”), in accordance with the terms hereof and thereof, (ii) the
execution and delivery of this Subscription Agreement and the other Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Securities have been duly authorized by the Company’s Board of Directors
(the “Board of Directors”) and no further consent or authorization is required
by the Company, the Board of Directors or the Company’s stockholders, (iii) the
Transaction Documents will be duly executed and delivered by the Company or its
subsidiary (as applicable), (iv) the Transaction Documents when executed will
constitute the valid and binding obligations of the Company or its subsidiary
(as applicable) enforceable against the Company or its subsidiary (as
applicable) in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.

 

(c)        The authorized and outstanding capital stock of the Company is
described in the SEC filings. Except as set forth in the SEC Filings or as
contemplated by the Transaction Documents, there are no subscriptions,
convertible securities, options, warrants or other rights (contingent or
otherwise) currently outstanding to purchase any of the authorized but unissued
capital stock of the Company. Except as set forth in the SEC filings or as
contemplated by the Transaction Documents, the Company has no obligation to
issue shares of its capital stock, or subscriptions, convertible securities,
options, warrants, or other rights (contingent or otherwise) to purchase any
shares of its capital stock or to distribute to holders of any of its equity
securities, any evidence of indebtedness or asset. No shares of the Company’s
capital stock are subject to a right of withdrawal or a right of rescission
under any applicable securities law. There are no outstanding or authorized
stock appreciation, phantom stock or similar rights with respect to the Company.
To the knowledge of the Company, there are no agreements to which the Company is
a party or by which it is bound with respect to the voting (including without
limitation voting trusts or proxies), registration under any applicable
securities laws, or sale or transfer (including without limitation agreements
relating to pre-emptive rights, rights of first refusal, co-sale rights or
“drag-along” rights) of any securities of the Company. To the knowledge of the
Company, there are no agreements among other parties, to which the Company is
not a party and by which it is not bound, with respect to the voting (including
without limitation voting trusts or proxies) or sale or transfer (including
without limitation agreements relating to rights of first refusal, co-sale
rights or “drag-along” rights) of any securities of the Company.

 

(d)        The Notes are and, if applicable, the securities issuable upon
conversion thereof will be duly authorized and, upon issuance in accordance with
the terms hereof, shall be duly issued, fully paid and nonassessable, are free
from all taxes, liens and charges with respect to the issue thereof.

 



12

 

 

(e)        The execution, delivery and performance of this Subscription
Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
will not (i) result in a violation of the Articles of Incorporation of the
Company (the “Articles of Incorporation”), any certificate of designations of
any outstanding series of preferred stock of the Company or the By-Laws of the
Company (the “By-Laws”) or (ii) violate or conflict with, or result in a breach
of any provision of, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company is a party, or result in
a violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations) applicable to the Company or
by which any property or asset of the Company is bound or affected except for
those which could not reasonably be expected to have a material adverse effect
on the assets, business, condition (financial or otherwise), results of
operations or future prospects of the Company (a “Material Adverse Effect”).
Except those which could not reasonably be expected to have a Material Adverse
Effect, the Company is not in violation of any term of or in default under its
Articles of Incorporation or By-Laws. Except those which could not reasonably be
expected to have a Material Adverse Effect, the Company is not in violation of
any term of or in default under any material contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company. The business of the Company is not
being conducted, and shall not be conducted in violation of any material law,
ordinance, or regulation of any governmental entity, except to the extent it
could reasonably be expected not to have a Material Adverse Effect. Except as
specifically contemplated by this Subscription Agreement and as required under
the Securities Act and any applicable state securities laws, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by this
Subscription Agreement or the Escrow Agreement in accordance with the terms
hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof. The
Company is unaware of any facts or circumstance, which might give rise to any of
the foregoing.

 

(f)        Since September 27, 2011, the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Exchange Act (all of the
foregoing and all other documents filed with the SEC prior to the date hereof
and all exhibits included therein and financial statements and schedules thereto
and documents incorporated by reference therein, being hereinafter referred to
herein as the “SEC Filings”). The SEC Filings are available to the Purchasers
via the SEC’s EDGAR system. As of their respective dates, the SEC Filings
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder, and none of the SEC
Filings, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the audited financial statements of the Company included in
the Company’s SEC Filings for the fiscal years ended December 31, 2013 and
December 31, 2012, and the subsequent unaudited interim financial statements
included in the Company’s SEC Filings (collectively, the “Financial Statements”)
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto. Such financial statements were prepared in accordance with generally
accepted accounting principles, consistently applied, during the periods
involved (except (i) as may be otherwise indicated in such Financial Statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary
statements), and fairly present in all material respects the financial position
of the Company as of the dates thereof and the results of its operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments). As of the date hereof, there
are no outstanding or unresolved comments in comment letters received from the
staff of the SEC with respect to any of the SEC Filings. No other information
provided by or on behalf of the Company to the Purchaser including, without
limitation, information referred to in this Subscription Agreement, contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 



13

 

 

(g)        Except as set forth in the SEC filings, there is no action, suit,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending against or
affecting the Company, wherein an unfavorable decision, ruling or finding would
(i) adversely affect the validity or enforceability of, or the authority or
ability of the Company to perform its obligations under, this Subscription
Agreement or any of the documents contemplated herein, or (ii) have a Material
Adverse Effect.

 

(h)        The Company acknowledges and agrees that each Purchaser is acting
solely in the capacity of an arm’s length purchaser with respect to this
Subscription Agreement and the transactions contemplated hereby. The Company
further acknowledges that each Purchaser is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Subscription Agreement and the transactions contemplated hereby and any advice
given by such Purchaser or any of their respective representatives or agents in
connection with this Subscription Agreement and the transactions contemplated
hereby is merely incidental to such Purchaser’s purchase of the Securities. The
Company further represents to the Purchasers that the Company’s decision to
enter into this Subscription Agreement has been based solely on the independent
evaluation by the Company and its representatives.

 

(i)        Neither the Company, nor any of its affiliates, nor any person acting
on its or their behalf, has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D) in connection with the
offer or sale of any of the Securities.

 

(j)        Neither the Company, nor any of its affiliates, nor any person acting
on its or their behalf has, directly or indirectly, made any offers or sales of
any security or solicited any offers to buy any security, under circumstances
that would require registration of the Securities under the Securities Act or
cause this offering of the Securities to be integrated with prior offerings by
the Company for purposes of the Securities Act.

 

(k)        The Company is not involved in any labor dispute nor, to the
knowledge of the Company, is any such dispute threatened. None of the Company’s
employees is a member of a union, and the Company believes that its relations
with its one employee are good.

 



14

 

 

(l)        The Company does not own any real property. Except as set forth
herein (including, without limitation on Schedule 1(f) or in the SEC filings
(the “Permitted Liens”)), the Company has good and marketable title to all of
its personal property and assets free and clear of any material restriction,
mortgage, deed of trust, pledge, lien, security interest or other charge, claim
or encumbrance which would have a Company Material Adverse Effect. Except as set
forth in the SEC filings, with respect to properties and assets it leases, the
Company is in material compliance with such leases and holds a valid leasehold
interest free of any liens, claims or encumbrances which would have a Material
Adverse Effect.

 

(m)        Except as otherwise provided in this Subscription Agreement, the
Company is not obligated to offer the securities offered hereunder on a right of
first refusal basis or otherwise to any third parties including, but not limited
to, current or former stockholders of the Company, underwriters, brokers, agents
or other third parties.

 

(n)        The Company acknowledges that the Purchasers are relying on the
representations and warranties made by the Company hereunder and in the
Company’s SEC Filings and that such representations and warranties are a
material inducement to the Purchasers purchasing the Notes. The Company further
acknowledges that without such representations and warranties of the Company
made hereunder, the Purchasers would not enter into this Subscription Agreement.

 

(o)        The Company does not have any liability or obligation to pay any fees
or commissions to any broker, finder or agent with respect to the transactions
contemplated by this Subscription Agreement.

 

(p)        Neither the Company nor any subsidiary of the Company nor, to the
Company's knowledge, any director, officer, agent, employee or Affiliate of the
Company or any Subsidiary is currently subject to any U.S. sanctions
administered by the OFAC.

 

(q)        Except as described in Schedule 1(f), no indebtedness of the Company,
at the Closing, will be senior to, or pari passu with, the Notes in right of
payment, whether with respect to payment or redemptions, interest, damages, upon
liquidation or dissolution or otherwise.

 

8.                  Indemnification.  The Purchaser agrees to fully indemnify
and hold harmless the Company, and its officers, directors, employees, agents,
control persons and affiliates from and against all losses, liabilities, claims,
damages, costs, fees and expenses whatsoever (including, but not limited to, any
and all expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Purchaser of any covenant
or agreement made by the Purchaser herein or in any other document delivered in
connection with this Subscription Agreement.

 

9.                  Irrevocability; Binding Effect.  The Purchaser hereby
acknowledges and agrees that the subscription hereunder is irrevocable by the
Purchaser, except as required by applicable law, and that this Subscription
Agreement shall survive the death or disability of the Purchaser and shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives, and permitted assigns. If the
Purchaser is more than one person, the obligations of the Purchaser hereunder
shall be joint and several and the agreements, representations, warranties, and
acknowledgments herein shall be deemed to be made by and be binding upon each
such person and such person’s heirs, executors, administrators, successors,
legal representatives, and permitted assigns.

 



15

 

 

10.              Modification.  This Subscription Agreement shall not be
modified or waived except by an instrument in writing signed by the party
against whom any such modification or waiver is sought.

 

11.              Notices.  Any notice or other communication required or
permitted to be given hereunder shall be in writing and shall be mailed by
certified mail, return receipt requested, or delivered against receipt to the
party to whom it is to be given (a) if to the Company, at 2365 Iron Point Road,
Suite 190, Folsom, CA 95630, Attn: Guy A. Archbold, CEO, with a copy to
Gottbetter & Partners, LLP, 488 Madison Avenue, 12th Floor, New York, NY 10022,
Attn: Adam S. Gottbetter, Esq., or (b) if to the Purchaser, at the address set
forth on the signature page hereof (or, in either case, to such other address as
the party shall have furnished in writing in accordance with the provisions of
this Section 11). Any notice or other communication given by certified mail
shall be deemed given at the time of certification thereof, except for a notice
changing a party’s address which shall be deemed given at the time of receipt
thereof.

 

12.              Assignability.  Except as otherwise provided herein, this
Subscription Agreement and the rights, interests and obligations hereunder are
not transferable or assignable by the Purchaser and the transfer or assignment
of the Notes and the underlying securities shall be made only in accordance with
all applicable laws.

 

13.              Applicable Law.  This Subscription Agreement shall be governed
by and construed in accordance with the laws of the State of Colorado applicable
to contracts to be wholly performed within said State.

 

14.              Arbitration/Mediation. The parties agree to submit all
controversies to arbitration in accordance with the provisions set forth below
and understand that:

 

THE PARTIES HERETO AGREE TO SUBMIT ALL CONTROVERSIES TO the exclusive
jurisdiction of finra ARBITRATION IN ACCORDANCE WITH THE PROVISIONS SET FORTH
BELOW AND UNDERSTAND THAT (A) ARBITRATION IS FINAL AND BINDING ON THE PARTIES,
(B) THE PARTIES ARE WAIVING THEIR RIGHTS TO SEEK REMEDIES IN COURT, INCLUDING
THE RIGHT TO A JURY TRIAL, (C) PRE-ARBITRATION DISCOVERY IS GENERALLY MORE
LIMITED AND DIFFERENT FROM COURT PROCEEDINGS, (D) THE ARBITRATOR’S AWARD IS NOT
REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL REASONING AND ANY PARTY’S RIGHT TO
APPEAL OR TO SEEK MODIFICATION OF RULES BY ARBITRATORS IS STRICTLY LIMITED, (E)
THE PANEL OF FINRA ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS
WHO WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY, AND (F) ALL
CONTROVERSIES WHICH MAY ARISE BETWEEN THE PARTIES CONCERNING THIS SUBSCRIPTION
AGREEMENT SHALL BE DETERMINED BY ARBITRATION PURSUANT TO THE RULES THEN
PERTAINING TO FINRA. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEw
york. JUDGMENT ON ANY AWARD OF ANY SUCH ARBITRATION MAY BE ENTERED IN THE
SUPREME COURT OF THE STATE OF NEW YORK OR IN ANY OTHER COURT HAVING JURISDICTION
OVER THE PERSON OR PERSONS AGAINST WHOM SUCH AWARD IS RENDERED. THE PARTIES
AGREE THAT THE DETERMINATION OF THE ARBITRATORS SHALL BE BINDING AND CONCLUSIVE
UPON THEM. THE PREVAILING PARTY, AS DETERMINED BY SUCH ARBITRATORS, IN A LEGAL
PROCEEDING SHALL BE ENTITLED TO COLLECT ANY COSTS, DISBURSEMENTS AND REASONABLE
ATTORNEY’S FEES FROM THE OTHER PARTY. PRIOR TO FILING AN ARBITRATION, THE
PARTIES HEREBY AGREE THAT THEY WILL ATTEMPT TO RESOLVE THEIR DIFFERENCES FIRST
BY SUBMITTING THE MATTER FOR RESOLUTION TO A MEDIATOR, ACCEPTABLE TO ALL
PARTIES, AND WHOSE EXPENSES WILL BE BORNE EQUALLY BY ALL PARTIES. THE MEDIATION
WILL BE HELD IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, ON AN EXPEDITED
BASIS. IF THE PARTIES CANNOT SUCCESSFULLY RESOLVE THEIR DIFFERENCES THROUGH
MEDIATION, THE MATTER WILL BE RESOLVED BY ARBITRATION. THE ARBITRATION SHALL
TAKE PLACE IN THE COUNTY OF NEW YORK, THE STATE OF NEW YORK, ON AN EXPEDITED
BASIS.

 



16

 

 

15.              Blue Sky Qualification.  The purchase of Notes under this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Units from applicable federal and
state securities laws. The Company shall not be required to qualify this
transaction under the securities laws of any jurisdiction and, should
qualification be necessary, the Company shall be released from any and all
obligations to maintain its offer, and may rescind any sale contracted, in the
jurisdiction.

 

16.              Use of Pronouns.  All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.

 

17.              Confidentiality.  The Purchaser acknowledges and agrees that
any information or data the Purchaser has acquired from or about the Company,
not otherwise properly in the public domain, was received in confidence. The
Purchaser agrees not to divulge, communicate or disclose, except as may be
required by law or for the performance of this Subscription Agreement, or use to
the detriment of the Company or for the benefit of any other person or persons,
or misuse in any way, any confidential information of the Company, including any
scientific, technical, trade or business secrets of the Company and any
scientific, technical, trade or business materials that are treated by the
Company as confidential or proprietary, including, but not limited to, ideas,
discoveries, inventions, developments and improvements belonging to the Company
and confidential information obtained by or given to the Company about or
belonging to third parties.

 

18.              Miscellaneous.

 

(a)             This Subscription Agreement, together with the attached Exhibits
constitute the entire agreement between the Purchaser and the Company with
respect to the subject matter hereof and supersede all prior oral or written
agreements and understandings, if any, relating to the subject matter hereof. In
the event that any signature is delivered by facsimile transmission or by
electronic delivery of a data file containing an electronic facsimile of a
signature, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile were an original thereof. The terms and
provisions of this Subscription Agreement may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party
entitled to the benefits of such terms or provisions.

 



17

 

 

(b)            The representations and warranties of the Company and the
Purchaser made in this Subscription Agreement shall survive the execution and
delivery hereof and delivery of the Notes.

 

(c)             Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.

 

(d)            This Subscription Agreement may be executed in one or more
counterparts each of which may be executed by less than all of the parties and
shall be deemed an original, but all of which shall together constitute one and
the same instrument, enforceable against the parties actually executing such
counterparts. The exchange of copies of the Subscription Agreement and of
signature pages by facsimile transmission or in pdf format shall constitute
effective execution and delivery of this Subscription Agreement as to the
parties and may be used in lieu of the original Subscription Agreement for all
purposes. Signatures of the parties transmitted by facsimile or in pdf format
shall be deemed to be their original signatures for all purposes.

 

(e)             Each provision of this Subscription Agreement shall be
considered separable and, if for any reason any provision or provisions hereof
are determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Subscription Agreement.

 

(f)             Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Subscription Agreement as set forth in the
text.

 

[remainder of page intentionally left blank]

 

18

 

 

To subscribe for Notes in the private offering of Rackwise, Inc.:

 



1.Date and Fill in the principal/fact amount of the Notes being purchased and
the purchase price therefor and Complete and Sign the Signature Page of the
Subscription Agreement.

 

2.Complete and Sign the Anti-Money Laundering Information Form.

 

3.Initial the Accredited Investor Certification page attached to this letter.

 

4.Complete and Sign the Investor Profile.

 

5.Fax or email all forms and then send all signed original documents to:

 



Rackwise, Inc.

2365 Iron Point Road, Suite 190

Folsom, CA 95630

Attention: Dorella Sanakidis

Email:  dsanakidis@rackwise.com

 



6.If you are paying the Purchase Price by check, a check for the exact dollar
amount of the Purchase Price for the number of Units you are offering to
purchase should be made payable to the order of “Rackwise, Inc.” and should be
sent to Rackwise, Inc., at 2365 Iron Point Road, Suite 190, Folsom, CA 95630,
Attention: Guy Archbold, CEO.

 

7.If you are paying the Purchase Price by wire transfer, you should send a wire
transfer for the exact dollar amount of the Purchase Price of the number of PPO
Units you are offering to purchase according to instructions provided by the
Company.

 



 

 

 

RACKWISE, INC.

OMNIBUS SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT AND SECURITY AGREEMENT

 

Purchaser hereby elects to subscribe under the Subscription Agreement for a
total of $_______ in principal/face amount of Notes (NOTE: to be completed by
the Company) at an aggregate price of $_______ or $910 for each $1,000 of Notes
purchased (NOTE: to be completed by Purchaser) and executes the omnibus
signature pages to the Subscription Agreement and the Security Agreement.

 

Date (NOTE: to be completed by Purchaser):                      

 

--------------------------------------------------------------------------------

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

 

            Print Name(s)   Social Security Number(s)             Signature(s)
of Purchaser(s)   Signature             Date   Address

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY OR
TRUST:

 

            Name of Partnership, Corporation, Limited Liability Company or Trust
  Federal Taxpayer Identification Number       By:         Name:
Title:   State of Organization

 

          Date   Address      

RACKWISE, INC.,

a Nevada corporation

 

          By:         Name:     Title:    

--------------------------------------------------------------------------------

 

 

 

ANTI MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act

 

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

 

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

 

What is money laundering?

 

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

 

How big is the problem and why is it important?

 

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

What are we required to do to eliminate money laundering?

 

Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws. As part of our
required program, we may ask you to provide various identification documents or
other information. Until you provide the information or documents we need, we
may not be able to effect any transactions for you.

 

 

 

 

ANTI-MONEY LAUNDERING INFORMATION FORM

 

The following is required in accordance with the AML provision of the USA
PATRIOT ACT.

 

(Please fill out and return with requested documentation.)

 



INVESTOR NAME:     LEGAL ADDRESS:           SSN# or TAX ID#
OF INVESTOR:     YEARLY INCOME:      FOR INVESTORS WHO
ARE INDIVIDUALS:  AGE:       NET WORTH:   *



 



 

*For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 

 



FOR INVESTORS WHO ARE INDIVIDUALS:  OCCUPATION:       ADDRESS OF BUSINESS OR OF
EMPLOYER:           INVESTMENT OBJECTIVE(S):      



 

 

IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:

 

1.Please submit a copy of non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature. The address shown on the identification document MUST match the
Investor’s address shown on the Investor Signature Page.

 

Current Driver’s License or Valid Passport or Identity Card

(Circle one or more)

 

2.If the Investor is a corporation, limited liability company, trust or other
type of entity, please submit the following requisite documents: (i) Articles of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

 

3.Please advise where the funds were derived from to make the proposed
investment:

 

Investments Savings Proceeds of Sale Other ____________

(Circle one or more)

 

Signature:  _______________________________________        

 

Print Name:  _____________________________________        

 

Title (if applicable):  ________________________________        

 

Date:  __________________________________________        

 

 

 

 

RACKWISE, INC.

ACCREDITED INVESTOR CERTIFICATION

 

For Individual Investors Only

 

(all Individual Investors must INITIAL where appropriate):

 

Initial _______I have a net worth of at least US$1 million either individually
or through aggregating my individual holdings and those in which I have a joint,
community property or other similar shared ownership interest with my spouse.
(For purposes of calculating your net worth under this paragraph, (a) your
primary residence shall not be included as an asset; (b) indebtedness secured by
your primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.)

 

Initial _______I have had an annual gross income for the past two years of at
least US$200,000 (or US$300,000 jointly with my spouse) and expect my income (or
joint income, as appropriate) to reach the same level in the current year.

 

Initial _______I am a director or executive officer of Rackwise, Inc.

 

For Non-Individual Investors

 

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial _______The investor certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet at least one of the criteria for Individual Investors set forth above.

 

Initial _______The investor certifies that it is a partnership, corporation,
limited liability company or business trust that has total assets of at least
US$5 million and was not formed for the purpose of investing the Company.

 

Initial _______The investor certifies that it is an employee benefit plan whose
investment decision is made by a plan fiduciary (as defined in ERISA §3(21))
that is a bank, savings and loan association, insurance company or registered
investment advisor.

 

Initial _______The investor certifies that it is an employee benefit plan whose
total assets exceed US$5,000,000 as of the date of this Agreement.

 

Initial _______The undersigned certifies that it is a self-directed employee
benefit plan whose investment decisions are made solely by persons who meet at
least one of the criteria for Individual Investors.

 

Initial _______The investor certifies that it is a U.S. bank, U.S. savings and
loan association or other similar U.S. institution acting in its individual or
fiduciary capacity.

 

Initial _______The undersigned certifies that it is a broker-dealer registered
pursuant to §15 of the Securities Exchange Act of 1934.

 

Initial _______The investor certifies that it is an organization described in
§501(c)(3) of the Internal Revenue Code with total assets exceeding US$5,000,000
and not formed for the specific purpose of investing in the Company.

 

Initial _______The investor certifies that it is a trust with total assets of at
least US$5,000,000, not formed for the specific purpose of investing in the
Company, and whose purchase is directed by a person with such knowledge and
experience in financial and business matters that such person is capable of
evaluating the merits and risks of the prospective investment.

 



 

 

 

Initial _______The investor certifies that it is a plan established and
maintained by a state or its political subdivisions, or any agency or
instrumentality thereof, for the benefit of its employees, and which has total
assets in excess of US$5,000,000.

 

Initial _______The investor certifies that it is an insurance company as defined
in §2(13) of the Securities Act of 1933, or a registered investment company.

 

For Non-U.S. Person Investors

(all Investors who are not a U.S. Person must INITIAL this section):

 

Initial _______The investor is not a “U.S. Person” as defined in Regulation S;
and specifically the investor is not:

 

A.a natural person resident in the United States of America, including its
territories and possessions (“United States”);

 

B.a partnership or corporation organized or incorporated under the laws of the
United States;

 

C.an estate of which any executor or administrator is a U.S. Person;

 

D.a trust of which any trustee is a U.S. Person;

 

E.an agency or branch of a foreign entity located in the United States;

 

F.a non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;

 

G.a discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; or

 

H.a partnership or corporation: (i) organized or incorporated under the laws of
any foreign jurisdiction; and (ii) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Securities Act) who are not natural persons,
estates or trusts.

 

And, in addition:

 

I.the investor was not offered the securities in the United States;

 

J.at the time the buy-order for the securities was originated, the investor was
outside the United States; and

 

K.the investor is purchasing the securities for its own account and not on
behalf of any U.S. Person (as defined in Regulation S) and a sale of the
securities has not been pre-arranged with a purchaser in the United States.

 

 

 

 

RACKWISE, INC.

Investor Profile

(Must be completed by the Purchaser)

 

Section A - Personal Investor Information

 

Investor Name(s):   Individual executing Profile or Trustee:   Social Security
Numbers / Federal I.D. Number:   Date of Birth:       Marital Status:     Joint
Party Date of Birth:       Investment Experience (Years):     Annual Income:    
  Liquid Net Worth:     Net Worth (excluding value of primary residence):   Tax
Bracket:     15% or below     25% - 27.5%     Over 27.5%     Home Street
Address:   Home City, State & Zip Code:   Home Phone:   Home Fax:   Home Email:
  Employer:   Employer Street Address:   Employer City, State & Zip Code:   Bus.
Phone:   Bus. Fax:   Bus. Email:   Type of Business:   (PLACEMENT AGENT) Account
Executive / Outside Broker/Dealer: If you are a United States citizen, please
list the number and jurisdiction of issuance of any other government-issued
document evidencing residence and bearing a photograph or similar safeguard
(such as a driver’s license or passport), and provide a photocopy of each of the
documents you have listed.   If you are NOT a United States citizen, for each
jurisdiction of which you are a citizen or in which you work or reside, please
list (i) your passport number and country of issuance or (ii) alien
identification card number AND (iii) number and country of issuance of any other
government-issued document evidencing nationality or residence and bearing a
photograph or similar safeguard, and provide a photocopy of each of these
documents you have listed.  These photocopies must be certified by a lawyer as
to authenticity.       Section B – Certificate Delivery Instructions      
Please deliver certificate to the Employer Address listed in Section A.    
Please deliver certificate to the Home Address listed in Section A.     Please
deliver certificate to the following address:     Section C – Form of Payment –
Check or Wire Transfer       Wire funds or payment by check in accordance with
the “How to subscribe for Notes” Page.     The funds for this investment are
rolled over, tax deferred from __________ within the allowed 60 day window.  
Please check if you are a FINRA member or affiliate of a FINRA member firm:
________

 

 

      Investor Signature   Date                                                
                         

 

 

 

 

Schedule 1(f)

 

Rank

 

The Notes will rank senior in priority to all existing and future indebtedness
of the Company except for the permitted liens (the “Permitted Liens”) as set
forth below:

 

·Debt owed by the Company to its factor, Richert Funding LLC, under the
Factoring and Security Agreement, dated as of February 9, 2012, by and between
the Company and Richert Funding, LLC;

 

·$50,000 in principal amount plus accrued interest due on an 8% Convertible
Promissory Note of the Company dated as of August 16, 2012 and all other senior
secured debt of the Company as of the date of the initial closing under the
Offering;

 

·Obligations which take priority as a matter of law such as the federal tax
liens against the Company in connection with unpaid payroll taxes, which liens
amounted to approximately $1,567,000 as of April 11, 2014;

 

·Trade debt incurred in the ordinary course of business; and

 

·Such other Company indebtedness as may be expressly agreed to by the Purchaser
and the Company.

 

 

 

 

EXHIBIT A

 

Form of Note

 

 

 

 

EXHIBIT B

 

Form of Security Agreement

 

 

 

 

EXHIBIT C

 

PURCHASER ACKNOWLEDGMENTS

 

These Acknowledgements are being made in connection with the Subscription
Agreement, dated as of May 7, 2014, by and among the Company and the undersigned
Purchaser (the “Agreement”). Capitalized terms used and not defined herein have
the respective meanings ascribed to them in the Agreement.

 

Without limiting the representations and warranties of the undersigned Purchaser
(“I” or “me”) contained in the Agreement, I hereby acknowledge:

 

·I have carefully studied the Agreement with my tax, accounting and legal
advisors and understand their provisions.

 

·I am an “accredited investor” under the Securities Act and have extensive
knowledge and experience in financial and business matters.

 

·I have adequate means of providing such my current financial needs and
foreseeable contingencies and have no need for liquidity of my investment in the
Units for an indefinite period of time.

 

·My investment in the Notes is extremely risky. I can afford a complete loss of
my investment and have been advised not to invest if this is not the case.

 

 

  PURCHASER:           By:        Name of Purchaser:
Name of Signatory:
Title of Signatory:

 

 

 

 